Case 2:20-cv-00677-WSS Document 107 Filed 09/16/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

COUNTY OF BUTLER, et al,
Plaintiffs, Civil Action No. 2:20-cv-677

v. | Hon. William S. Stickman IV
THOMAS W. WOLF, et al,

Defendants.

 

 

ORDER OF COURT

Plaintiffs have filed a Motion to Reopen and Schedule Argument/Hearing on Motion for
Attorneys’ Fees. (ECF No. 106). Plaintiffs argue that “the Third Circuit did not decide the issue
of counsel fees in this matter,” and they “submit as the substantially prevailing party in the
District Court, Plaintiffs’ Motion for Attorneys’ Fees is still viable.” (/d. at J§ 8, 11). Plaintiffs’
position is inconsistent with the United States Court of Appeals for the Third Circuit’s (“Third
Circuit”) Opinion. Specifically, because the case became moot while the appeal was pending,
the Third Circuit never reviewed the merits of the appeal. It explained that, as a result, the
Court’s judgment was vacated: “[w]hen a case becomes moot while an appeal is pending,
appellate courts generally follow the ‘established practice’ of vacating a district court’s judgment
with directions to dismiss.” Butler, et al. v. Wolf et al., 8 F.4th 226, 231-32 (d Cir. 2021)
(citing United States v. Munsingwear, 340 U.S. 36, 39-40 (1950); Khodara Env’t, Inc. ex rel.
Eagle Env’t L.P. v. Beckman, 237 F.3d 186, 194 (3d Cir. 2001)). This result stems from the
recognition that “a judgment that is ‘unreviewable because of mootness’ should not ‘spawn [ ]
any legal consequences’ for the party who sought reversal on appeal.” Jd. at 231-32 (citing

Munsingwear, 340 U.S. at 41). Thus, the Third Circuit concluded and directed: “following
Case 2:20-cv-00677-WSS Document 107 Filed 09/16/21 Page 2 of 2

Munsingwear, we will vacate the judgment and remand to the District Court with instructions for
it to dismiss the Complaint as moot.” Jd. at 232 (citations omitted). Based on the doctrine set
forth in Munsingwear, the Court’s judgment in favor of Plaintiffs was vacated and, therefore,
cannot give rise to a claim for attorney fees.

AND NOW, this 16" day of September 2021, IT IS HEREBY ORDERED for the
reasons set forth above, that Plaintiffs’ Motion to Reopen and Schedule Argument/Hearing on
Motion for Attorneys’ Fees (ECF No. 106) is DENIED.

BY THE COURT:

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

 
